Citation Nr: 1518645	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November to December 1974. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran's representative filed a Motion to Advance on the Docket due to severe financial hardship. This motion is granted, and the appeal has been advanced on the Board's docket. See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

Resolving the benefit of the doubt in the Veteran's favor, his current left foot condition is etiologically related to his left foot condition during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left foot condition have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran contends that he has a left foot condition, specifically hallux valgus. The Veteran's November 2011 VA contract medical examination confirmed this current diagnosis.  The Veteran's July 1974 entrance examination shows that the Veteran's feet were normal. The Veteran's December 1974 separation examination shows that he had hallux valgus. The Veteran contends in his VA Form 9 that this condition has existed continually since service. 

The conditions for service connection for a left foot condition have been met.








ORDER

Service connection for a left foot condition is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


